Case 2:16-cr-00534-HCN-JCB Document 273 Filed 10/08/20 PageID.2607 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

      UNITED STATES OF AMERICA,
                                                          MEMORANDUM DECISION AND
                    Plaintiff,                           ORDER CONTINUING JURY TRIAL
                        v.                                     Case No. 2:16-cr-00534-HCN
          LOUIS DEYNN HANSEN,                                     Howard C. Nielson, Jr.
                                                                United States District Judge
                   Defendant.




        This case is presently set for trial on November 16, 2020. On September 11, 2020, the

 court held a status conference to discuss the trial date in this case. During the status conference,

 the court and both parties agreed to reset the 5-day jury trial to January 25, 2021. Based on the

 joint request of the Defendant and the United States, and good cause appearing, the court makes

 the following findings:

    1. Defendant has been charged with attempting to evade or defeat tax and impeding internal

        revenue laws. See Dkt. No. 76 (superseding indictment) (citing 26 U.S.C. § 7201; 26

        U.S.C. § 7212(a)).

    2. Defendant’s initial appearance on the indictment returned in this matter first was on

        November 17, 2016. See Dkt. No. 18.

    3. On July 12, 2017, a jury found the defendant guilty of Counts 1 and 2 of the Indictment.

        See Dkt. No. 130.

    4. On September 4, 2019, the Tenth Circuit Court of Appeals vacated the jury verdict and

        ordered this court to conduct further proceedings consistent with its opinion. United

        States v. Hansen, 929 F.3d 1238 (10th Cir. 2019).
Case 2:16-cr-00534-HCN-JCB Document 273 Filed 10/08/20 PageID.2608 Page 2 of 5




    5. On April 28, 2020, the Chief Judge of the District of Utah entered a General Order

       continuing all civil and criminal jury trials through June 15, 2020, pending further order

       of the court. See Gen. Order 20-012. On May 8, 2020, the court continued the trial from

       May 18, 2020 to July 6, 2020 and “excluded time from May 1, 2020 to July 6, 2020

       under the Speedy Trial Act pursuant to the findings made in General Order 20-012.” Dkt.

       No. 263.

    6. On June 8, 2020, the Defendant filed a motion to continue the July 6, 2020 trial on the

       grounds that he needed additional time to prepare his defense. See Dkt. No. 266. On June

       15, 2020, Magistrate Judge Bennett signed an order continuing the trial from July 6, 2020

       to October 26, 2020 and excluding the time from July 6, 2020 to October 26, 2020 under

       the Speedy Trial Act. See Dkt. No. 267. On June 22, 2020, Judge Bennett signed an

       amended order setting the trial date for November 16, 2020, and excluding time through

       that date under the Speedy Trial Act. See Dkt. No. 268.

    7. From June to the end of September, the Chief Judge of the District of Utah entered four

       additional General Orders like General Order 20-012, which collectively continued all

       civil and criminal jury trials through November 2, 2020. See Gen. Orders 20-017, 20-021,

       20-026, 20-029. The period of time from June 15, 2020, through November 2, 2020 was

       excluded from the respective speedy trial calculations for the commencement of trial

       within the District, pursuant to 18 U.S.C. § 3161(h)(7)(A). See id. The court concluded

       that an “ends of justice” finding is “necessary and appropriate in the District of Utah at

       this time. The expanding number of COVID-19 infections, hospitalizations, and deaths

       nationally and in Utah, demand modifications to court practices to protect public health.


                                                 2
Case 2:16-cr-00534-HCN-JCB Document 273 Filed 10/08/20 PageID.2609 Page 3 of 5




       Courts and court operations are necessarily social operations, involving many people.”

       Gen. Order 20-029 at 4. The court reached “this conclusion after carefully balancing the

       factors set forth in 18 U.S.C. § 3161(h)(7)(B).” Id.

    8. On September 3, 2020, Stephen McCaughey, stand-by counsel for Defendant, emailed

       the court and expressed his concern about trying this case this Fall, explaining that, based

       on their age, the Defendant, Mr. McCaughey himself, and counsel for the United States

       all are at heightened risk from COVID-19. Mr. McCaughey also indicated the defense’s

       interest in continuing the trial until January 2021. Counsel for the United States later

       indicated by email that at least two of the Government’s witnesses will need to travel for

       the trial—one from Texas and the other from Colorado. Counsel for the United States

       indicated that his co-counsel will also need to travel for the trial from Washington D.C.

    9. On September 11, 2020, the court held a status conference to discuss a further

       continuance of the trial date. The court advised the parties that although the United States

       District Court for the District of Utah was hopeful to resume jury trials in the near future,

       it had not yet done so and was still uncertain when it could do so. The court also

       indicated that the District had adopted safety protocols to mitigate the public health risks

       from the coronavirus pandemic and that, during the early phases of reopening, these

       protocols would allow only one jury trial in the courthouse at a time. The court explained

       that these protocols, and the resulting need to coordinate scheduling with other judges,

       limited its flexibility in scheduling trial dates, but that it could accommodate a firm trial

       date of January 25, 2021, provided that the District resumes jury trials before that date.

    10. The Defendant is not currently detained, and Defendant, standby counsel, and the


                                                  3
Case 2:16-cr-00534-HCN-JCB Document 273 Filed 10/08/20 PageID.2610 Page 4 of 5




        Government have all agreed to the continuance of the trial to January 25, 2020 and to the

        exclusion of time from November 16, 2020 through January 25, 2021 from Speedy Trial

        Act calculations.

    11. Based on the foregoing findings and the factors set forth in § 3161(h)(7)(B), the court

        finds that failure to grant a continuance would likely “make a continuation of such

        proceeding impossible, or result in a miscarriage of justice.” 18 U.S.C. §

        3161(h)(7)(B)(i).

    12. The court also finds that a failure to order a continuance could “unreasonably deny . . .

        the Government continuity of counsel.” 18 U.S.C. § 3161(h)(7)(B)(iv).

    13. In light of the grave public-health concerns related to the coronavirus pandemic and the

        foregoing findings, the court finds that “the ends of justice served by [continuing the

        trial] outweigh the best interest of the public and the defendant in a speedy trial.” 18

        U.S.C. § 3161(h)(7)(A).

                                           *       *       *

        For the foregoing reasons, the court orders that the trial scheduled to begin on November

 16, 2020, at 10:00 a.m. is hereby continued until January 25, 2020, at 10:00 a.m. The time

 between November 16, 2020 and January 25, 2020, is excluded from Defendant’s speedy trial

 computation for good cause. The deadlines in the current trial order and the date for the pretrial

 conference are vacated. The court will issue a Trial Order setting forth dates for filing of

 proposed juror voir dire, proposed jury instructions and trial briefs and other trial related matters

 within a reasonable period of time prior to the scheduled trial date.

        IT IS SO ORDERED.


                                                   4
Case 2:16-cr-00534-HCN-JCB Document 273 Filed 10/08/20 PageID.2611 Page 5 of 5




                                    DATED this 8th day of October, 2020.

                                    BY THE COURT:



                                    Howard C. Nielson, Jr.
                                    United States District Judge




                                       5
